Kupferman, J. P.,
dissents in a memorandum as follows: I would reverse and grant appellant’s motion for summary judgment and dismiss the complaint.
The plaintiff, hired as a sales representative to promote the sale of defendant-appellant’s books, was required to travel in the eastern part of the United States. Following a sales trip, *794he returned to the appellant’s office in a manic state. There he began promoting an activist group to instigate radical changes in company practices. He subsequently checked himself into a mental health clinic and was diagnosed as manic-depressive. Following treatment, he returned to appellant’s office and expressed both an unwillingness to work as a sales representative and his intention of continuing his activism. He was then discharged.
There is a long-standing rule in New York which states that when one is hired for an indefinite period of employment, "it is presumed to be a hiring at will which may be freely terminated by either party at any time for any reason or even for no reason.” (Murphy v American Home Prods., 58 NY2d 293, 300.) Such a presumption is not overcome here. The plaintiff was hired for an indefinite duration and there was no employment contract. Thus, an at-will employment relationship existed which afforded appellant an "unfettered right to terminate the employment at any time.” (Supra, p 304.)
In addition, when a firing is not based on a "constitutionally impermissible purpose,” not statutorily proscribed, nor in violation of any express limitations in the employment contract, the employer’s right to terminate an at-will employment relationship is preserved. (Supra, p 305.) Here, there has been compliance with these requirements. First, a tag of discrimination cannot be attached to plaintiff’s discharge. This case involves a mental disability and beárs no relation to cases which, for example, have found discriminatory discharge because of age (see, Weiss v New York State Human Rights Appeal Bd., 102 AD2d 471), or because of obesity (see, State Div. of Human Rights v Xerox Corp., 65 NY2d 213). Second, plaintiff’s firing is not proscribed by the New York Human Rights Law because that statute is designed to protect those individuals whose disability does "not prevent the complainant from performing in a reasonable manner the activities involved in the job or occupation sought or held.” (Executive Law § 292 [21].) The plaintiff’s mental illness was directly related to his job performance. Third, it is dubious as to how there can be an express limitation on a nonexistent employment contract. Regardless, appellant had "just cause” to terminate the plaintiff’s employment. (See, Weiner v McGrawHill, Inc., 57 NY2d 458.)
When the effects of a mental disability clearly impede the employee’s performance, distract coemployees from working satisfactorily, and negatively impact on the employer, discharge is not unjustified. The effect of the court’s decision here *795is to require employers to subsidize mentally ill employees and to invite schizophrenia.